Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 1 of 16 PageID 864




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                           CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a
Canadian corporation,
Plaintiffs,
v.
ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,
Defendants.
 _________________________________________________/


PLAINTIFFS’ DAVID NDALAMABA, STARLINE MEDIA INC.’S AND THIRD PARTY
    DEFENDANT TYLER GNASS’ RESPONSE TO MOTION FOR SUMMARY
                           JUDGMENT

       COME NOW, Plaintiffs’ DAVID NDALAMBA, STARLINE MEDIA INC., and Third

Party Defendant TYLER GNASS, and move the Court to enter an Order denying Defendants

Motion for Summary Judgment, and as for grounds, state as follows:

   I. INTRODUCTION.

       To be clear, Plaintiffs do not claim to be the owner of the Royale High video game. That

   game comprises substantial and original work, including computer code written by, and for,

   it by others. However, Plaintiffs are the owner of its own original code that was written by

   them, and that code is subject to three US Copyright Registrations, and that is the basis of

   Plaintiffs’ claims. The code Plaintiff wrote is part of the Royale High game and Plaintiffs are

   the owner of it.

       Plaintiffs allege that Defendants hired a former programmer for Plaintiffs, ELI TRICE,

   known to be under an NDA (Non-Disclosure Agreement) with Plaintiffs, and that Mr. Trice


                                                1
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 2 of 16 PageID 865




   knowingly had access to Plaintiffs’ code and used the code in the creation of the Crown

   Academy game. Crown Academy is so similar to Royale High in so many respects that the

   game failed to be accepted in the marketplace by Players who found it to merely be a knock-

   off of Royale High, and Players did not want to play Crown Academy when they could play

   the original. Royale High received exponentially higher game plays than Crown Academy,

   and at any given time, there will be over 45,000 players on Royale High to maybe 300 on

   Crown Academy.

       Defendants, without permission or authority worked together to use Plaintiffs’

   proprietary materials to create their game, and in doing so, committed unlawful acts,

   including copyright infringement, tortious interference, and trade secret theft. A former

   programmer for Defendants, TYLER GNASS, came forward and informed Plaintiffs about

   the theft, and in an act of retaliation, Defendants sued him for defamation. The evidence

   overwhelmingly supports that Defendants accessed the materials, and created works so

   similar as to shoot themselves in the feet by creating a knock-off game that not many desire

   to play.

       Importantly, Plaintiffs brought this action mainly because they seek the right of

   attribution afforded to them by the Copyright Act. The creation of the Crown Academy

   game used Plaintiff’s materials, and they created either derivative works or works that

   incorporate Plaintiffs’ materials, and Plaintiffs have the exclusive right to create works and to

   use the materials at their own choosing. Defendants have reaped what they have not sewn,

   and Plaintiffs have the right to cause the cessation of, and make them accountable, for the use

   of the materials by Defendants.



                                                 2
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 3 of 16 PageID 866




      For purposes of this Response to Defendants’ Motion for Summary Judgment, there a is

   so much information, evidence, exhibits in support, and Declaration evidence, that Summary

   Judgment is simply inappropriate and not founded in the law.

      Currently pending is Plaintiffs’ Motion to Withdraw/Deem Responses to Admissions as

   Timely Filed (Doc. No. 64), and much of the “evidence” and “facts” in support of Summary

   Judgment are the result of Requests for Admissions that were propounded with Responses

   due a mere 18 days before discovery closed. In the absence of material being deemed

   admitted, Defendants have produced no real substantive evidence or facts in support.

   II. RELEVANT FACTS .

      Attached hereto as Exhibit A and B is the Declaration of David Ndalamba, personally,

   and for Plaintiff, STARLINE MEDIA.

      Attached as Exhibits A and B are NDALAMBA’s Declaration and Exhibits attached

   thereto, and NDALAMBA states as follows:

   1) Defendant TRICE was a former programmer for Plaintiffs. TRICE had access to

      Plaintiffs’ materials because he was independently working for Plaintiffs on an as needed

      basis. These materials were used in creating the Crown Academy game. GNASS was

      given access to Plaintiffs’ materials while working for Plaintiffs and was given the

      materials by Defendant STERLING. ( Doc. No. 24, Ex. A,B,G,H,I,J,K).

   2) On December 14, 2019, NDALAMBA was contacted by GNASS and told that TRICE

      broke his NDA, had stolen Plaintiffs’ materials. (Ex. A, Decl. Ndalamba, ¶¶4-7 Ex. A-E).

   3) GNASS began to look for work elsewhere and desired to leave Defendants because,

      amongst other things, he was not getting paid. STERLING lashed out at GNASS when he



                                               3
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 4 of 16 PageID 867




      wanted to leave because they knew he had knowledge of their unlawful acts of theft. (Ex.

      A, Decl. Ndalamba, ¶¶4-11 Ex. G, H).

   4) Plaintiffs became aware of a recorded phone conversation between GNASS and

      STERLING where she admits to theft and using Plaintiffs’ materials. (Ex. A, Decl.

      Ndalamba, ¶¶12-14 Ex. L).

   5) STERLING sent a Royale High place file and a code snippet to GNASS. STERLING

      tried to cover her tracks by deleting the place file but did not delete the code snippet. (Ex.

      A, Decl. Ndalamba, ¶¶15-25 Ex. I, , K, L, FF, S )( Doc. No. 24, Ex. H,I,J,M).

   6) Defendants had access to Plaintiffs’ materials and used them with full knowledge of their

      doings. (Ex. A, Decl. Ndalamba, ¶¶15-25 Ex. I, , K, L, FF, S )( Doc. No. 24, Ex.

      H,I,J,M). TRICE was required to sign an NDA before he was given access to Plaintiffs’

      materials. TRICE without authorization accessed Plaintiffs’ materials while working for

      Defendants. The place file TRICE sent to Defendants was not the same file he had

      access to during his time with Plaintiffs. He accessed the materials after he left. (Ex. A,

      Decl. Ndalamba, ¶¶27-28) ( Doc. No. 24, Ex. F, H).

   7) NDALAMBA owns and operates STARLINE MEDIA. All code produced by him is

      owned by STARLINE MEDIA. NDALAMBA has operated under STARLINE MEDIA

      even before the company was officially formed. STARLINE was formed at the time the

      copyright registrations were filed, and was the owner of the materials. STARLINE has

      adopted all acts of NDALAMBA prior to its formation and was assigned the copyrighted

      materials. A nunc pro tunc assignment was created to effectuate any and all agreements

      and intentions. (Ex. A, Decl. Ndalamba, ¶¶29-31, Ex. E)



                                                4
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 5 of 16 PageID 868




   8) While screen sharing between TRICE, STERLING, and GNASS, STERLING admitted

      that she should not be sharing the screen. (Ex. A, Decl. Ndalamba, ¶¶15-16 Ex. I, L, FF )

      ( Doc. No. 24, Ex. H,I,J,M).

   9) Defendants contend that the work performed, at the very beginning, was performed

      through UPWORK, a file sharing platform. However, only 80 hours of work was

      performed, and there is no claim to those materials. More than 4800 hours of additional

      work has been performed for Royale High and that is where the protected materials were

      produced. (Ex. A, Decl. Ndalamba, ¶¶32-40 Ex., V,W).

   10) Plaintiffs are making no claims to materials that are either created through open source

      platforms, like NodeJS. (Ex. A, Decl. Ndalamba, ¶¶39-40).

   11) TRICE falsely claims that he needed to store web server code in a private github so he

      could do work. TRICE did so because he was wrongly appropriating Plaintiffs materials

      into Crown Academy. (Ex. A, Decl. Ndalamba, ¶¶ 41-47, Ex. O,P,Q,) These exhibits

      actually show that TRICE had copied RH API Loaded I to the CrownServer file, and it

      contains actual Royale High code. (Ex. A, Decl. Ndalamba, ¶¶43, Ex. P) ( Doc. No. 24,

      Ex. B).

   12) Max Gartung, Defendants’ programme,r has filed a Declaration in this case, stating that

      Crown Academy does not contain any Royale High code, but admits to have known

      about misappropriation. (Ex. A, Decl. Ndalamba, ¶¶48, Ex. R).

   13) TRICE was caught swapping out Royale High’s code into Crown Academy. (Ex. A,

      Decl. Ndalamba, ¶¶49 Ex. I,L,M,P,Q, S).

   14) Defendants claim that their average profit generated by Crown Academy user is $37.74

      per user. This is impossible because the game performs at a fraction of what Royale

                                                5
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 6 of 16 PageID 869




      High does, and Roblox keeps about 73% of the revenue. Defendants’ damages claims are

      simply false. (Ex. A, Decl. Ndalamba, ¶¶50-56, Ex. X,Y,Z).

   15) Defendants game was a failure because it is an attempt to knock-off one of the most

      popular games on the Roblox platform, and Players would rather play the original instead

      of a copy. (Ex. A, Decl. Ndalamba, ¶¶59-61, Ex. AA, BB, CC). Royale High gets more

      than 16,389,000 monthly active Players, while Crown Academy has about 307 playing at

      any moment. (Ex. A, Decl. Ndalamba, ¶¶59-61, Ex. AA, BB, CC).

   16) Any statements deemed to be defamatory by Defendants were published by someone

      other than Plaintiffs. (Ex. A, Decl. Ndalamba, ¶¶62, Ex. T, U). Ted Davis published the

      videos complained of and Plaintiffs asked that they be taken down. (Ex. A, Decl.

      Ndalamba, ¶¶62, Ex. T, U).

       Attached as Exhibit C and D are the Declaration of Third Party Defendant,

      TYLER GNASS who states as follows:

   17) Gnass was hired by Defendants in October 2018. (Ex. C, Decl. Gnass, ¶¶2, Ex. A to

      Decl.).

   18) He assisted in the hiring of Defendant TRICE in summer 2019. (Ex. C, Decl. Gnass, ¶¶3

      Ex. R,S to Decl.).

   19) In October 2019, he received a call from Defendant STERLING where she told him that

      she had obtained a copy of the Royale High code, STERLING sent him a screen shot of

      Plaintiffs’ code and told GNASS not to tell TRICE. (Ex. C, Decl. Gnass, ¶¶5 Ex. Q to

      Decl.)(Doc. No. 24, Ex. H).




                                               6
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 7 of 16 PageID 870




   20) GNASS then wrote a script to display the faces of the characters by using the stolen

      materials. STERLING told GNASS that she wanted to copy the Royale High character

      faces. (Ex. C, Decl. Gnass, ¶¶5-6 Ex. Q to Decl.).

   21) STERLING was prepared to fire TRICE for poor job performance and she did not want

      TRICE to know that she was giving these assets to GNASS. (Ex. C, Decl. Gnass, ¶¶7 Ex.

      X to Decl.)( Doc. No. 24, Ex. H).

   22) GNASS discovered that TRICE was using drugs and he became unreliable and erratic in

      his behavior. He then discovered that he had stolen assets from GNASS’ independent

      studio and brought them into Crown Academy. (Ex. C, Decl. Gnass, ¶¶78-10 Ex. C, D,E

      to Decl.)

   23) GNASS then felt compelled to tell NDALMABA that TRICE and STERLING had stolen

      his materials and were using it in Crown Academy. (Ex. C, Decl. Gnass, ¶¶10-14 Ex. X

      to Decl.)( Doc. No. 24, Ex. H).

   24) GNASS recorded a call he had in December 2019 with STERLING and STERLING

      admitted that “yeah, did we look through their stuff, yes!, Did I tell you, I even told Eli, I

      said show me their stuff, I voluntarily asked, he had it. GNASS told her that they should

      re-design but she wanted to release the game with the stolen materials. (Ex. C, Decl.

      Gnass, ¶¶,15-17 Ex. and X to Decl.).

   25) GNASS had further discussions with STERLING regarding future employment and the

      continued employment of TRICE, and had additional game related discussions. (Ex. C,

      Decl. Gnass, ¶¶17-21, Ex. G, H, , K to Decl.).




                                                7
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 8 of 16 PageID 871




   26) GNASS never made any public statements about Defendants, but Ted Davis recorded a

       conversation and it was not GNASS who posted any statements complained of. (Ex. C,

       Decl. Gnass, ¶¶23)( Doc. No. 24, Ex. H)(Doc. No. 59, Ex. N).

   27) GNASS has personal knowledge that STERLING and TRICE knew that TRICE had an

       NDA with Plaintiffs, and TRICE stated to him and to STERLING that he had the NDA.

       GNASS has a documented communication regarding the NDA. (Ex. C, Decl. Gnass,

       ¶¶24-25, Ex. M, N, O to Decl.).

   28) STERLING actually gave GNASS the entire Royale High game code through a program

       called Discord. STERLING told GNASS to use it to create the character faces, and not to

       tell TRICE. ( Doc. No. 24, Ex. H and I).

       Attached as Exhibit G is the Declaration of Launcelot Devault, CEO of Secret

       Waterfall, LLC, the owner of the Royale High game as he states:

   29) Plaintiffs only spent 80 on the free Upwork website, and that Plaintiffs are the owner of

       the copyright in the code that they produced. ((Ex. G, Decl. Devault, ¶¶ 4-14).

   III. THE LAW REQUIRES DENIAL OF SUMMARY JUDGMENT.

       The Court may grant summary judgment “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). The stringent burden of establishing the absence of a

genuine issue of material fact lies with the moving party. Celotex Corp. v. Catrett, 477 U.S. 317,

(1986). The Court should not grant summary judgment unless it is clear that a trial is

unnecessary, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), and any doubts in this

regard should be resolved against the moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144,

                                                  8
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 9 of 16 PageID 872




157 (1970). The movant “bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the record which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323. To discharge

this burden, the movant must point out to the Court that there is an absence of evidence to

support the nonmoving party’s case. Id. at 325.

       After the movant has met its burden under Rule 56(c), the burden of production shifts and

the nonmoving party “must do more than simply show that there is some metaphysical doubt as

to the material facts.” Matsushita Electronic Industrial Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). According to the plain language of Fed. R. Civ. P. 56(e), the non-moving party “may

not rest upon the mere allegations or denials of the adverse party’s pleadings,” but instead must

come forward with “specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P.

56(e); Matsushita, 475 U.S. at 587.

       Essentially, so long as the non-moving party has had an ample opportunity to conduct

discovery, it must come forward with affirmative evidence to support its claim. Anderson, 477

U.S. at 257. “A mere ‘scintilla’ of evidence supporting the opposing party’s position will not

suffice; there must be a sufficient showing that the jury could reasonably find for that party.”

Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990). If the evidence advanced by the

nonmoving party “is merely colorable, or is not significantly probative, then summary judgment

may be granted.” Anderson, 477 U.S. 242, 249-50.

       A. Plaintiffs Own the Copyright Registrations.

       In making the argument that Plaintiffs’ copyright registration are invalid, Defendants

claim that Plaintiffs do not own the Registrations. A US Copyright Registration is prima facie

evidence of ownership. Nothing stated by Defendants rebuts that presumption. Plaintiff

                                                  9
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 10 of 16 PageID 873




 STARLINE is the owner of the copyright registrations and the registrations clearly denote that.

 (Amended Complaint, Doc. No. 24, Exhibit O). Defendants contend that Plaintiffs admit that

 they do not own the code, that Secret Waterfall, LLC owns the code. Plaintiffs do not dispute

 that Secret Waterfall owns the Royale High game, and it also owns whatever code it may

 contain. Except, that Secret Waterfall does not own the code that was original and created by

 Plaintiffs. The Royale High game contains a substantial amount of code, and Plaintiffs make no

 claims to any of it, expect for the portion they wrote and that is subject to the Copyright

 Registrations. There is no fact or evidence to support any other finding. Plaintiffs’ are not the

 owners of the Royale High game, nor the entirety of the remaining code they did not author.

 Plaintiffs do own the code they wrote. And that what Plaintiffs’ claim was stolen and infringed.

        Defendants contend that Plaintiff STARLINE was not in existence at the time the Work

 was created. DAVID NDALAMBA was operating under STARLINE MEDIA well prior to

 forming STARLINE MEDIA, INC., and when the company was formed after creation of the

 copyrighted materials, they were assigned to STARLINE. (Exhibit E).          Even if Defendants

 allege that the Registrations are invalid, the Eleventh Circuit has stated that while “omissions and

 misrepresentations in a copyright application can render the registration invalid,” it is necessary

 to show that there has been “intentional or purposeful concealment of relevant information.”

 Original Appalachian Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 828 (11 Cir. 1982). In

 other words, to succeed in invalidating the registrations, Defendants must show that the element

 of “scienter” is met. Id. In contrast, immaterial, inadvertent errors in an application for copyright

 registration do not jeopardize the validity of the registration. Data General Corp. v. Grumman

 Systems Support Corp., 36 F.3d 1147, 1161 (11th Cir. 1994). An error is immaterial if its

 discovery is not likely to have led the Copyright Office to refuse the application. Id. Genuine

                                                  10
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 11 of 16 PageID 874




 issues of material fact exist regarding whether the registration is valid, though they most

 certainly are.. A fact finder will need to determine if Mr. Ndalamba acted with scienter or if he

 made an inadvertent mistake when applying for the registration, or if there is any mistake at all.

        Formation of a company after creation of the Work, where the parties have “cleaned” title

 through assignment is hardly scienter that would lead the Copyright Office to refuse registration.

 Anyone can claim ownership of the Registrations if neither party with standing opposes. In

 addressing a similar question of whether an irregularity in the copyright application constituted

 fraud, the court in Arthur Rutenberg Homes, Inc. v. Berger, 910 F. Supp. 603 (M.D. Fla. 1995),

 stated that “intent is not an issue that lends itself to resolution on a summary judgment motion.”

 Id. at 607. Specifically, a fact finder must determine whether NDALAMBA’s assignment was a

 memorialization of an earlier oral assignment of the causes of action, and whether it is valid. It

 is. In an analogous context, the Eleventh Circuit examined 17 U.S.C. § 204(a), the provision of

 the copyright statute that sets out the requirements of a transfer of copyright ownership, and the

 effect of an oral assignment later confirmed in writing. Imperial Residential Design, Inc. v.

 Palms Development Group, Inc., 70 F.3d 96 (11th Cir. 1995); Arthur Rutenberg Homes, Inc. v.

 Drew Homes, Inc., 29 F.3d 1529, 1532 (11 Cir. 1994). The Eleventh Circuit held that "a

 copyright owner's later execution of a writing which confirms an earlier oral agreement validates

 the transfer ab initio." Imperial Residential, 70 F.3d at 99. Defendants, nonetheless do not have

 standing to dispute the validity of ownership of the Registrations. Both possible owners are

 Plaintiffs in this case. Who owns the copyright Registrations is a dispute that only they can

 make toward each other.

        The chief purpose of section 204(a), (like the Statute of Frauds), is to resolve disputes

 between copyright owners and transferees and to protect copyright holders from persons

                                                  11
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 12 of 16 PageID 875




 mistakenly or fraudulently claiming oral licenses or copyright ownership. Where there is no

 dispute between the copyright owner and the transferee about the status of the copyright, it

 would be unusual and unwarranted to permit a third-party infringer to invoke section 204(a) to

 avoid suit for copyright infringement. Id., at 99. Where both the original owner and the

 transferee have joined as plaintiffs in the same lawsuit — the Court will not let the alleged

 infringer invoke section 204(a). Id.. The court went on to say that, where there is no dispute

 between the copyright owner and the transferee about the status of the copyright, “it would be

 unusual and unwarranted to permit a third-party infringer to invoke section 204(a) to avoid suit

 for copyright infringement.” Id.,70 F.3d at 99.

        B. Crown Academy Used Protected Code and Materials Stolen From Plaintiffs.

      The record, starting with the Amended Complaint and the Exhibits, shows that Defendants’

 have used Plaintiffs protected materials. (Doc. No. 24, Exhibits A-O). Also attached hereto as

 Exhibit F is a copy of certain files obtained from Roblox, the gaming platform that hosts both

 the Royale High and Crown Academy games . The images produced by Roblox confirms that

 from the onset, Defendants used and incorporated Plaintiffs materials. To assert any other

 position is simply misleading and false. These documents and computer files, have at all times,

 been in possession of Defendants, but they were only obtained from Roblox pursuant to a

 subpoena that the Court enforced. (Order, Doc. No.55). The infringing materials, in part, are

 attached hereto. There are simply too many issues of fact to warrant summary judgment.

        The Declarations filed by Defendants are either artfully drafted, or are from the wrong

 Declarants, because the code exists as claimed, and theft occurred. The evidence is clear.

        C.      There Are Facts In Dispute Regarding Tortious Interference.



                                                   12
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 13 of 16 PageID 876




        Under Florida law, the elements of tortious interference with a business relationship are:

 (1) the existence of a business relationship that affords the plaintiff existing or prospective legal

 rights; (2) the defendant's knowledge of the business relationship; (3) the defendant's intentional

 and unjustified interference with the relationship; and (4) damage to the plaintiff. Ethan Allen,

 Inc. v. Georgetown Manor, Inc., 647 So.2d 812, 814 (Fla. 1994). A business relationship need

 not be evidenced by a contract, but it generally requires "an understanding between the parties

 [that] would have been completed had the defendant not interfered." Id.

        Plaintiff has made the factual allegations that meet the requirements and enough facts in

 support exist to defeat summary judgment. Defendants hired Defendant TRICE, Plaintiffs’

 former programmer, to create the Crown Academy game. Defendants were aware that TRICE

 had an NDA with Plaintiffs. Defendants acknowledged the NDA, and used TRICE’s access to

 Plaintiffs’’ materials. Those acts were, and are, unjustified. Plaintiffs were damaged. These

 facts support denial of summary judgment. (Ex. A, Dec. Ndalamba, ¶3).

        C. Facts Exist to Support Trade Secret Misappropriation.




                                                   13
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 14 of 16 PageID 877




        The Amended Complaint contains, as Exhibit M (Amended Complaint, Doc. No. 24) the

 NDA, which states:




        Thus, Defendants have acknowledged that Plaintiffs have considered the materials, the

 access provided, the know-how offered, and the ease in which Defendants were able to develop

 the Crown Academy game expeditiously because they did not have to create an original work, at

 substantial time and expense. The NDA (Exhibit M, Amended Complaint), proves an agreement

 that the materials and access were treated as confidential and trade secret. Defendants used

 TRICE’s disclosure of the materials to their benefit, and as such, have used trade secret materials

 without authority. The elements of a trade secret claim are met. That TRICE was permitted, or

 that others are permitted, to access information on an as needed basis does not preclude trade

 secret protection.

        Plaintiffs reasonably protected the information by requiring, and entering into, the NDA

 with TRICE. There is simply no means to award summary judgment on these facts when the

 existence of the NDA, and the promise of TRICE to maintain confidentiality, should preclude

 summary judgment.

                                                 14
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 15 of 16 PageID 878




        E.      SUMMARY JUDGMENT ON DEFENDANTS’ DEFAMATION CLAIMS
                IS NOT WARRANTED.


        Truth is a defense to any claim of defamation, where the statements are not false, or

 without reckless disregard for the truth. In this case, there has been no determination that any

 statements made by Plaintiffs or by Third Party Defendant GNASS are false. The trier of fact

 must make that determination first. Here, if the allegations are true, then the statements, to the

 extent that were even made by Plaintiffs or GNASS. There are even factual issues related to

 whether these statements were made as alleged, and who posted them publicly.

        F.      SUMMARY JUDGMENT ON DEFENDANTS TRADE LIBEL CLAIMS IS
                NOT WARRANTED.

        For the same reasons, summary judgment is not warranted on Defendants trade libel

 claims. There is no finding that any claims or statements made by any party are false, or

 knowingly made. There is ample evidence of record to support that any statements are true.

        G.      CONCLUSION.

        Plaintiffs have a well developed set of facts supported by evidence. The record is full of

 facts, screen shots, evidence of copying, an NDA agreement, a former programmer who worked

 for Defendants who came forward , recorded conversations admitting liability, Declarations

 supported by Exhibits, and an Amended Complaint with 15 Exhibits that make a prima facie case

 of infringement, trade secret theft, and breach of the NDA.

        Other than Plaintiffs’ failure to respond to admissions due to the death of a child (subject

 to a pending Motion), there is simply no evidence to support a lack of factual issues on almost

 every issue. If a Motion for Summary Judgment were to be filed, Plaintiffs’ had the better




                                                  15
Case 6:20-cv-01210-GAP-GJK Document 66 Filed 09/03/21 Page 16 of 16 PageID 879




 argument for it. However, in cases such as this, Summary Judgment is rarely useful, and instead,

 it causes an enormous strain on the judicial resources we are afforded.

        Summary Judgment is simply not appropriate on these facts and it should be denied.

                                                      Respectfully submitted,

 Date: September 3, 2021                              /s/Louis R. Gigliotti
                                                      Louis Gigliotti
                                                      Louis R. Gigliotti, PA
                                                      Florida Bar No.: 71935
                                                      1605 Dewey Street
                                                      Hollywood, FL 33020
                                                      P: 954-471-4392
                                                      lgigliotti@bellsouth.net



                                     CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that the foregoing has been filed via ECF, this 3rd day of
        September, 2021.

                                                      By:_s/Louis R. Gigliotti,Esq./
                                                             Louis R. Gigliotti, Esq.




                                                 16
